ON PETITION FOR REHEARING

ANSTEAD, Judge.
Upon consideration of the petition for rehearing we are of the opinion that the parties are entitled to a new trial as to the meaning of the assignment in question. We have found the assignment to be ambiguous whereas the trial court found no ambiguity, refused the admission of parol evidence and ruled that the assignment was complete and absolute. Although the evidence in the record relied on by the appellant supports the construction we have placed on the assignment set out in our original opinion, we believe that the parties should have an opportunity to present parol evidence as to the meaning of the terms of the assignment before the issue is resolved. Accordingly, our previous opinion is modified to the extent that we now remand this cause for a new trial and in all other respects the petition for rehearing is denied.
DOWNEY, C. J., and SCHWARTZ, ALAN R., Associate Judge, concur.